                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: DOMESTIC DRYWALL
 ANTITRUST LITIGATION

                                                                  CIVIL ACTION
 ‘
 THIS DOCUMENT RELATES TO:                                        MDL No. 13-2437

 Ashton Woods Holdings LLC, et al.,                               15-cv-1712
     Plaintiffs,

           v.

 USG Corp., et al.,
    Defendants


                 ORDER RE: MOTION FOR PARTIAL SUMMARY JUDGMENT
                              ON UMBRELLA DAMAGES

          AND NOW, this 3rd day of October, 2019, for the reasons stated in the foregoing

memorandum, upon consideration of Defendants’ Motion for Partial Summary Judgment on

Umbrella Damages (ECF 292), the response and reply thereto, and oral argument, it is hereby

ORDERED that Defendants’ Motion is DENIED, but this ruling is without prejudice to

Defendants raising the issue at trial.


                                                                                BY THE COURT:

                                                                                /s/ Michael M. Baylson
                                                                                _________________________
                                                                                Michael M. Baylson, U.S.D.J.

O:\CIVIL 15\15-1712 ashton woods v. usg\15cv1712 Order re MSJ Umbrella Damages.docx
